—Memorandum: by the Court.
Appeal from a judgment of the Supreme Court at Special Term, which confirmed a Referee’s report reducing the assessment made by the assessors of the Town of Lloyd, County of Ulster, for the year 1965. We need not reach the question whether it would be improper to fix the market value solely on the basis of a recent sale of the subject premises. The sale price was $65,000, while the Referee found the market value to be $80,000. There is no question that an arm’s length sale of the subject property can be the best evidence of market value (Matter of Lame Bryant v. Tax Comm, of City of N. Y., 21 A D 2d 669, affd. 19 N Y 2d 715). A finding was made that the sale was between a willing buyer and . a willing seller and that the sale price was the actual market value and such finding is supported by the record. The appellant’s capitalization of income values was based solely on hypothetical income figures and the Referee determined that such figures were of no value. There is no merit to the appeal. Judgment affirmed, with costs. Herlihy, P. J., Reynolds, Greenblott, Cooke and 'Sweeney, JJ., concur in memorandum by the court.